Per Curiam.

The appellees, who were the plaintiffs, sued Henry B. Havens and James Pollock upon two promissory notes. The notes are in this form:
“ 187 dollars and 20 cents. Cincinnati, January 29, 1861. Six months after date we, the subscribers, of Cassville, Howard county, Indiana, promise to pay to the order of Glazier § Brothers 187 dollars and 20 cents, at their office in Cincinnati, Ohio, value received, without any relief whatever from the appraisement laws, and with 10 per cent, interest after maturity. Havens & Pollock.”
“ 167 dollars and 25 cents. Cincinnati, March 26, 1861.. Six months after date we, the subscribers, of Cassville, Howard county, Indiana, promise to pay to the order of Glazier $■ Brothers 167 dollars and 25 cents, at their office in Cincinnati Ohio, value received, without any relief whatever from the appraisement laws, and with 10 p.er cent, interest after maturity. Havens & Pollock-’*
Process as to Havens was returned not foundl, Pollock appeared and demurred to the complaint; but the diemurrer was< overruled, and thereupon he answered. Issues having been made, the case was submitted to the Court, who found for the' plaintiffs. New trial refused, and judgment, &c.
The appellant claims a reversal on three grounds:
1. The complaint fails to allege that “Havens $ Pollock” were partners, and that the notes were signed by their firm- .. name.
J. W. liobinson, for the appellant.
2. The notes being the joint notes of Havens § Pollock, a separate judgment could not be taken against Pollock.
3. The Court found for the plaintiffs, and rendered judgment in their favor for the amount of the notes, and 6 per cent, interest thereon, when they on their face show that they are usurious.
The first and second grounds are not well taken; and as to the third, it may be noted that the point which it involves has been expressly decided by this Court. See Wood v. Kennady, 19 Ind. 68; Coury v. Lewis, id. 121. These decisions fully sustain the finding in the ease before us, and the judgment must therefore be affirmed.
The judgment is affirmed, with costs.